                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

WALTER HAWRANEK,                              )
DAVID FATT,                                   )
DAVID HOTZ,                                   )
KENNETH KOLBE,                                )
TIM MCGRAW,                                   )
                                              )
                          Plaintiffs,         )
                                              )
                     v.                       )   No. 1:17-cv-03347-JRS-MPB
                                              )
HAIER US APPLIANCE SOLUTIONS,                 )
INC.,                                         )
                                              )
                          Defendant.          )


                                  Opinion and Order

      This matter is before the Court on Defendant’s Motion for Summary Judgment.

(ECF No. 32.) Plaintiffs Walter Hawranek, David Fatt, David Hotz, Kenneth Kolbe,

and Tim McGraw (collectively, “Plaintiffs”) filed a three-count Complaint against

Defendant Haier US Appliance Solutions, Inc. d/b/a General Electric Appliances

(“Haier”) alleging that Haier (1) violated the Worker Adjustment Retraining and

Notification (WARN) Act, 29 U.S.C. § 2104, (2) breached a contract regarding

Plaintiffs’ “layoff benefits,” and (3) breached third-party representations and

warranties Haier made to the federal government. (ECF No. 1) Haier now seeks

summary judgment on all of Plaintiffs’ claims. After carefully reviewing the motion,

response, reply, and relevant law, the Court concludes that the motion should be

GRANTED.



                                          1
                       I.   Summary Judgment Standard

      A motion for summary judgment asks the Court to find that a trial is

unnecessary because there is no genuine dispute as to any material fact and, instead,

the movant is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). A

disputed fact is material if it might affect the outcome of the suit under the governing

law. Hampton v. Ford Motor Co., 561 F.3d 709, 713 (7th Cir. 2009). In other words,

while there may be facts that are in dispute, summary judgment is appropriate if

those facts are not outcome-determinative. Harper v. Vigilant Ins. Co., 433 F.3d 521,

525 (7th Cir. 2005).

      In ruling on a motion for summary judgment, the Court views the facts in the

light most favorable to the non-moving party and all reasonable inferences are drawn

in the non-movant’s favor. Ault v. Speicher, 634 F.3d 942, 945 (7th Cir. 2011). After

the moving party demonstrates the absence of a genuine issue for trial, the

responsibility shifts to the non-movant to “go beyond the pleadings” and point to

evidence of a genuine factual dispute precluding summary judgment. See Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986). “If the non-movant does not come forward

with evidence that would reasonably permit the finder of fact to find in [his] favor on

a material question, then the court must enter summary judgment against [him].”

Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir. 1994) (citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585-87 (1986).




                                           2
                               II.   Background

      Plaintiffs are former salaried employees of General Electric’s (“GE”)

refrigerator manufacturing plant, Bloomington Production Operations, LLC (“BPO”).

(ECF No. 33 at 3.) On June 6, 2016, Haier acquired BPO. (Hollinger Dec. ¶ 3.) BPO

had 329 employees: 301 hourly, union represented employees and 28 salaried

employees, including the five Plaintiffs. (ECF No. 33 at 3; ECF No. 1 ¶ 13.)   Prior

to the sale of BPO, the United States Department of Justice conducted an anti-trust

review on the proposed sale and the sale was approved. (ECF No. 1 ¶¶ 5-6).

      In addition to its acquisition of BPO, Haier acquired the stock of BPO and the

“collective bargaining agreement” between BPO and GE Appliances’ Union. (ECF

No. 33 at 3; ECF No. 34-12 ¶ 3, Ex. 1.) Haier also acquired GE Appliances’ defined

benefit pension plan (“Haier Pension Plan”), which provided benefits to both hourly

and salaried BPO employees on the event of the plant’s closure. (ECF No. 33 at 3;

ECF No. 34-12 ¶ 3, Ex. 1.)

      Shortly after Haier acquired BPO, BPO plant manager Frank Scheffel

announced to employees verbally and in writing that Haier intended to close BPO on

June 15, 2017. (ECF No. 1 ¶ 26; ECF No. 34-12 at 3; ECF No. 34-4 at 4 p. 12:11-16;

ECF No. 34-12 ¶ 5.) Scheffel’s letter also informed employees about benefits, stating

that “all employees – hourly and salaried – [would] receive equivalent,

comprehensive plant-closing benefits [which employees] would have received

under GE ownership.” (ECF No. 34-12 at 82; Hollins Decl. Ex. 2; ECF No. 34-1 at 7

p. 18:20-19:8.) Scheffel also provided employees excerpts from the GE Appliances’



                                         3
Job Loss Handbook which outlined the benefit options available to eligible BPO

employees when BPO closed. (ECF No. 34-12 ¶ 7; ECF No. 34-7 at 41:9-15.) These

excerpts outlined the benefit options available to eligible BPO employees:




(ECF No. 34-9 at 12.)

      On July 15, 2016, BPO’s Human Resources Manager Latiece Hollinger sent an

email to BPO’s salaried employees, clarifying the benefits available to “eligible BPO

salaried employees affected by layoff due to plant closing.” (ECF No. 34-12 ¶ 7; ECF

No. 34-12 at 91.) These benefits included the following:



                                         4
(ECF No. 34-12 at 90-92.)

   Both Hollinger’s and Scheffel’s letters also included disclaimers that (1) “the Plan

document governs in all cases,” with respect to benefits summarized in the Job Loss

Handbook, and (2) the letters were simply a “summary of the major elements of the

package[s] available to eligible employees.” (ECF No. 34-12 at 84, 91.) The Job Loss

Handbook also contained explicit disclaimers that: (1) [the] Handbook does not create

a contract of employment between the Company and any individual,” (2) the

Company reserves the right to terminate, amend, suspend, replace or modify the

plans at any time and for any reason. No individual has a vested right to any benefit

under a plan,” and (3) “[the] Handbook is part of the summary plan descriptions for




                                          5
health, life insurance, disability and certain other GE plans or programs . . . which

are available to eligible Company employees.” (ECF No. 34-9 at 76-97.)

      On August 11, 2016, Scheffel sent another letter to BPO employees informing

them that BPO’s closing had been finalized, and that “an agreement was reached that

treats employees exceptionally well, with one of the most significant outcomes being

that all hourly employees will receive 90% of their base wages and unreduced

Company benefits through June 15, 2017, while not being required to work” (the

“layoff income benefit” or “income benefit”). (ECF No. 34-5 at 53:17-22; ECF No. 34-

3 at 18:2-8; ECF No. 34-4 at 17:9-19; ECF No. 34-12 ¶ 9.) Salaried employees were

eligible to retire under one of Haier’s retirement options: (1) the Special Early

Retirement Option (“SERO”) or (2) the Plant Closing Pension Option (“PCPO”). (ECF

No. 33 at 3-6.)

      Employees who elected to retire under the SERO or the PCPO would receive a

fully funded pension as if the employee had retired at age 60. The plan also included

a “special early retirement option offset” which “include[d] the present value of the

difference between the Pension benefits the [e]mployee would be eligible to receive

absent exercise of the [SERO] or [PCPO].” (ECF No. 33 at 4.) In other words, a

salaried employee’s final SERO or PCPO benefit would be reduced or eliminated by

the amount of layoff or severance benefit the employee received. (ECF No. 34-10,

Dep. Ex. 49, p. 8.)

      Production at the BPO ceased in late August 2016. (ECF No. 34-12 ¶ 9.) All

Plaintiffs except David Fatt received written notice of their layoff on October 18, 2016.



                                           6
(ECF No. 34-3 at 20:8-19.) These four plaintiffs were laid off during the last week of

November and were paid through November 30, 2016. (ECF No. 34-3; ECF No. 34-3

at 28:1-16.) David Fatt worked until February 24, 2017, was paid through February

29, 2017, and retired on March 1, 2017. (ECF No. 34-1, ECF No. 34-1 at 9:20-10:11;

Dep. Ex. 43; ECF No. 34-12 ¶ 10.)

   Hawranek’s, Kolbe’s, Hotz’ and McGraw’s layoff notices explained that they would

be “laid off effective the end of the day, November 23, 2016.” (ECF No. 34-5 at 85:19-

23; ECF No. 34-9, Dep. Exs. 13, 26, 34, and 38.) The layoff letters further explained

that certain layoff benefits were available if plaintiffs signed a “layoff benefit release

form” (“release form”) and released Haier from any liability stemming from BPO’s

closing and the resulting job loss. (ECF No. 34-5 at. 85:19-23; ECF No. 34-2 at 31:19-

32:11; ECF No. 34-3 at 20:8-19; ECF No. 34-4 at 25:2-16.)

   McGraw claimed he never received his layoff income benefit, and on October 24,

he submitted a complaint to Haier claiming he had been denied his “90% of [his] base

wages and unreduced Company benefits through June 15, 2017.” (ECF No. 34-5 at

53:17-22; ECF No. 34-3 at 18:2-8; ECF No. 34-4 at 17:9-19; ECF No. 34-12 ¶ 9.)

McGraw claimed that this layoff income benefit was supposed to “bridge [him] from

[his] [l]ayoff date until [his] [p]lant [c]losing date of June 15, 2017. . . .” (ECF No. 34-

5 at 89:4-13; ECF No. 34-9, Dep. Ex. 14.) As such, McGraw believed June 15, 2017

was the universal plant closing date for all employees, hourly and salaried, and upon

that plant closing date, McGraw believed his retirement benefits would begin. (ECF

No. 34-9 at 33, Ex. 14.)



                                             7
      Haier’s Human Resources Manager, Valorie Hughes responded to McGraw’s

complaint, explaining that McGraw’s understanding of his plant closing date and

when his benefits would begin was incorrect. (ECF No. 34-9 at 37.) Hughes explained

that (1) McGraw’s “PCPO benefits [would] take effect following [his] layoff due to

plant closing date . . .”; (2) in order to receive the PCPO benefits, McGraw was

required to “retire by the first day of the month following [his] termination”; and (3)

the only way McGraw would be eligible for the layoff income benefit was if he wanted

to “forgo [his] PCPO benefits . . .” which included “4 weeks [of] pay; or 1 week of pay

for each full year of continuous service, plus ¼ of a week of pay for each additional 3

months worked.” (ECF No. 34-9, Dep. Ex. 15, p. 1; Hughes Dec. ¶ 4; Ex. 1; ECF No.

34-9, Dep. Ex. 15, p. 1; Hughes Dec. ¶ 4; Ex. 1.) In other words, McGraw’s individual

“layoff due to plant closing date” was November 23, 2016, not June 16, 2017, and

McGraw must have retired by December 1, 2016 to receive his PCPO benefits.

      Plaintiffs Hawranek, Kolbe, and McGraw retired effective December 1, 2016.

(ECF No. 34-5 at 77:9-18, 96:20-97:25; Dep. Ex. 18; ECF No. 34-2, ECF No. 34-2 at

44:17-45:5; Dep. Ex. 28; ECF No. 34-4, ECF No. 34-4 at 36:25-37:9; Dep. Ex. 41.)

Plaintiff David Hotz signed the release form and received his layoff income benefit,

to include “one-week [of] severance [pay] per year of service and six months’ health

insurance.” (ECF No. 34-3, ECF No. 34-3 at 15:24-16:9, 21:7-21; Dep. Exs. 6, 35.)

Hotz’ last workday at Haier was sometime in late November 2016. (ECF No. 34-3 at

5.)    At the time of the announcement that BPO would close, Hotz was not yet

retirement eligible, so he elected to take the severance payment. (ECF No. 34-3 at 6,



                                          8
8.) The other four Plaintiffs failed to sign the release form and retired under either

the SERO or PCPO retirement plan, signing the a “Pension Plan Notification of the

Decision to Retire” form (“retirement form”). (ECF No. 34-1 at 10:21-25-11:1; ECF

No. 34-2 at 33:10-20; ECF No. 34-4 at 36:25-37:18-25; ECF No. 34-9 at 130-134.)

   Plaintiffs McGraw, Hawranek, and Kolbe filed “identical requests for mediation

under [Haier’s Alternative Dispute Resolution Program][,] Solutions[,]” arguing that

they should have received “the same benefits for a plant closing or [a] layoff as [they]

would have received from GE . . .” to include the “layoff benefit” followed by the “plant

closing benefits that arise on the date of the plant closing.” (ECF No. 34-5 at 98:18-

25; ECF No. 34-2 at 37:5-10; ECF No. 34-4 at 40:23-41:7; Dep. Exs. 19, 29.) On

February 21, 2017, Haier sent letters to McGraw, Hawranek, and Kolbe, informing

them that their claims were ineligible for arbitration under the “Solutions” program

because the claims were “excluded” from benefits and were “covered by the Employee

Retirement Income Security Act of 1974 (ERISA).” (ECF No. 34-5 at 99:11-16; ECF

No. 34-2 at 38:5-14; Dep. Exs. 21, 30.) The letter further explained that (1) the

plaintiffs’ claims “may be submitted as . . . claim[s] for benefits under the GE

Appliances pension plan[,]” and (2) any such claims “[could] be filed with the Plan

Administrator for the plan.” (Id.)

                                 III.   Discussion

   Defendant seeks summary judgment on all three of Plaintiffs’ claims, arguing: (1)

Plaintiff Hotz should be dismissed from the suit because he signed the release form;

(2) Plaintiffs fail to state a claim for breach of contract; (3) Plaintiffs fail to state a



                                            9
claim under their third-party beneficiary theory; (4) Plaintiffs’ breach of contract and

third-party beneficiary claims are preempted by ERISA; and (5) Plaintiffs fail to state

a claim for violation of the WARN Act, as Plaintiffs fail to prove there was a “plant

closing” or “mass layoff” as defined by the Act. (ECF No. 33 at 20-30.) Plaintiffs

respond and allege several factual disputes to include: (1) Plaintiffs dispute that Fatt,

Hawrenek, Hotz, Kolbe, and McGraw “voluntarily retired;” (2) Plaintiffs dispute that

they received pay for at least 60 days following notice to them of their layoffs; (3)

Plaintiffs dispute that the value of the layoff benefit is reduced or eliminated by the

SERO or PCPO retirement benefit; (4) Plaintiffs dispute that the layoff benefit at

issue is included in an ERISA plan; (5) Plaintiffs dispute that ERISA preempts their

breach of contract and third-party beneficiary claims; and (6) Plaintiffs dispute that

no plant closing or mass layoff occurred with respect to Plaintiffs. (ECF No. 59 at 1-

7.)

                 a. Plaintiff David Hotz

      Defendants argue in their motion that Plaintiff Hotz must be dismissed

from the present lawsuit because he signed the release form releasing Haier from

liability. Plaintiffs fail to respond to this argument and fail to adduce evidence

rebutting Defendant’s argument. A release is a surrender of a claimant's right to

prosecute a cause of action. Gearhart v. Baker, 393 N.E.2d 258, 260 (Ind. Ct. App.

1979). Release agreements, like contracts generally, are interpreted as a matter of

law. Absent ambiguity, release provisions are interpreted as a matter of law, and

courts look only to the instrument to ascertain the parties' intent. Moore v. Wells



                                           10
Fargo Constr., 903 N.E.2d 525, 531 (Ind. Ct. App. 2009) (quotation marks and

internal citations omitted).

      In Indiana, the rules governing the construction of contracts also govern the

construction of releases. Plumlee v. Monroe Guar. Ins. Co., 655 N.E.2d 350, 357 (Ind.

Ct. App. 1995) (applying contract rules to release to determine that defendant was

not a party to release); cf. Carona v. Ill. Cent. Gulf R.R. Co., 561 N.E.2d 239, 242 (Ill.

Ct. App. 1990) (“A release is a contract wherein a party relinquishes a claim to a

person against whom the claim exists, and a release is subject to the rules governing

the construction of contracts.”) (citation omitted). Under Indiana law, contracts are

interpreted to ascertain and effectuate the intent of the parties as reasonably

manifested in the agreement, and if the language of the contract is clear and

unambiguous, it should be given its plain and ordinary meaning. See also Rodenbeck

v. Marathon Petroleum Co., 742 F. Supp. 1448, 1454 (N.D. Ind. 1990) (“Interpretation

of a release, like any other contract, is determined by the language of the particular

instrument, considered in light of all the facts and circumstances.”). Reuille v. E.E.

Brandenberger Constr., Inc., 888 N.E.2d 770, 771 (Ind. 2008). Thus, courts give effect

to the intentions of the parties as expressed in the four corners of the agreement, and

courts determine the meaning of a contract from an examination of all of the

contract's provisions, and not from a consideration of individual words, phrases, or

paragraphs read alone. Moore, 903 N.E.2d at 531. An ambiguity does not arise

simply because the parties disagree on the interpretation; rather, contract language

is ambiguous only if reasonable people could come to different conclusions about its



                                           11
meaning. Simon Prop. Group, L.P. v. Mich. Sporting Goods Distribs., Inc., 837 N.E.2d

1058, 1070 (Ind. Ct. App. 2005).


      In this case, the release form was not ambiguous. The release form clearly

stated that in exchange for (1) the full layoff benefit and (2) up to four months of

medical insurance, the employee would “agree to waive and release all waivable

claims of any kind (whether known or unknown).” (ECF No. 34-9, Dep. Ex. 35.) The

release Hotz signed also included the following language: “I acknowledge that I am

not waiving any rights or claims that may arise after the date I execute this

Release. This Release does not modify or affect any vested rights and benefits that

I may have under any applicable Company benefit plan.” (ECF No. 34-9, Dep. Ex.

35.) In light of the “arise after the date” language, Hotz argues that his claim against

Defendant in the present suit is not barred because the claims he asserts in the

present lawsuit constitute “future” claims not expressly limited by the release form,

as the claims allegedly relate to a benefit that falls in the “arise after the date” of

execution category. (ECF No. 34-3 at 34:13-35:9, Dep. Ex. 35.) Contrary to his own

claim, however, Hotz testified at deposition that he understood that any plant closing

benefits would be received after the date he executed his release form. (ECF No. 34-

3 at 34:16-35:12.) Accordingly, Hotz is dismissed from this suit for failure to state a

claim, as he released all claims against Haier when he signed the release form. See

Ellis v. DHL Exp. Inc., (USA), 633 F.3d 522, 528 (7th Cir. 2011) (holding that WARN

Act claims can be waived by a general release form). In addition, Hotz fails to present




                                          12
any evidence to show how his present claims fall outside the scope of the release form

he signed.

                b. WARN Act

      The WARN Act seeks to protect workers who suffer employment losses due to

mass layoffs or plant closings by requiring that certain employers provide sixty days-

notice to workers before engaging in a mass layoff or plant closing as defined by the

Act. 29 U.S.C. § 2102(a). If an employer fails to give notice as required under the

WARN Act, any aggrieved employee has the right to sue the employer for back pay

and benefits. 29 U.S.C. § 2104. A WARN “employment loss” is one that is “an

employment termination, other than a discharge for cause, voluntary departure,

or retirement, . . .” 29 U.S.C. § 2101(a)(6) (emphasis added).

      Under the WARN Act, a “plant closing” is the “permanent or temporary

shutdown of a single site of employment, or one or more facilities or operating units

within a single site of employment, if the shutdown results in an employment loss at

the single site of employment during any 30-day period for 50 or more employees

excluding any part-time employees.” 29 U.S.C. § 2101(a)(2). A “mass layoff” is a

reduction in force that is not the result of a plant closing and results in an

employment loss at a single site of employment during any 30-day period for (1) at

least 33 percent of the employees (excluding any part-time employees); and at least

50 employees (excluding any part-time employees); or (2) at least 500 employees

(excluding any part-time employees). 29 U.S.C. § 2101(a)(3).




                                         13
         Defendant moves for summary judgment on Plaintiffs’ WARN Act claim, which

alleges that Haier violated the Act when it failed to give Plaintiffs the required sixty

days’ written notice of a “plant closing or mass layoff.” 29 U.S.C. § 2102(a). (ECF No.

1 at ¶ 30.) Defendant presents two arguments for summary judgment with respect

to this claim: (1) Plaintiffs’ WARN Act claim should be dismissed because there was

no “plant closing” or “mass layoff” to trigger the Act’s sixty-day notice requirement

(ECF No. 33 at 29), and (2) because Fatt, Hawranek, Kolbe and McGraw “voluntarily

retired,” they did not suffer any “employment loss” under the Act. (ECF No. 33 at 2.)

         Even assuming there was a plant closing, Plaintiffs’ WARN Act claim fails

because Plaintiffs voluntarily retired from Haier, and thus, did not suffer an

“employment loss” as defined by the WARN Act. (ECF No. 34-2 at 28:16-25; ECF No.

34-9 at 19; ECF No. 33 at 7.) Plaintiffs refute the voluntariness of their retirement,

arguing that none of Haier’s offered alternatives to retirement were viable, and as

such Plaintiffs had no choice but to retire. (ECF No. 59 at 2-3.) Plaintiffs also fail to

submit evidence or case law authority in support of this position. The Court therefore

rejects this argument, as the Seventh Circuit has previously held that a plaintiff’s

acceptance of a severance package is voluntary notwithstanding any less attractive

options such as signing a release, remaining on a recall list, or pursuing claims

against the employer. See Ellis v. DHL Exp. Inc. (USA), 633 F.3d 522, 528 (7th Cir.

2011).

         The court in Ellis held that employees who signed a severance agreement and

release did not suffer employment loss under WARN. Ellis, 633 F.3d at 528. In Ellis,



                                           14
DHL announced that it would close six facilities. Ellis, 633 F. 3d at 523. As a result

of the closing announcement and the subsequent plant shut down, many employees

voluntarily signed severance agreements. Id. at 523-524. The Seventh Circuit held

that because these employees voluntarily signed the severance agreements, they did

not suffer an “employment loss” under WARN. Id. at 528.

      While the retirement form Hawranek, Fatt, Kolbe, and McGraw signed was

not, a “severance” agreement or package per se, as in Ellis, the pension forms

Plaintiffs signed were signed “voluntarily,” just as the severance agreements in Ellis

were signed voluntarily. (See ECF No. 34-9 at 130-134.) Plaintiffs were not forced to

sign the retirement form, yet they so signed to receive their respective retirement

benefits. (ECF No. 34-2 at 28:16-25; ECF No. 34-9 at 19; ECF No. 33 at 7.) In

addition, as the Court explained above, “voluntary departures” and “retirement” do

not constitute “employment loss[es]” under the WARN Act. See 29 U.S.C. § 2101(a)(6)

(excluding “voluntary departure or retirement” from the WARN Act’s definition of

“employment loss”). Therefore, because Plaintiffs voluntarily signed the retirement

form and retired, Plaintiffs’ WARN Act claim fails as a matter of law.

                c. Third-Party Beneficiary

      Plaintiffs assert that Haier breached representations and warranties it made

to the federal government during the anti-trust review process for its acquisition of

GE Appliances’ BPO.      (ECF No. 1.) Plaintiffs allege that Haier represented to

Plaintiffs and to the federal government that “all [employee] benefits would remain

the same for a term of one year after the acquisition by Haier was made final.” (ECF



                                         15
No. 1 ¶¶ 8-10.) Plaintiffs allege that in making these representations, Defendants

“induced the federal government to approve the sale of GE Appliances to Haier.”

(ECF No. 1 ¶ 10.) Plaintiffs allege that they were third-party beneficiaries of these

representations and warranties, and that Haier breached these representations and

warranties by failing to give Plaintiffs the promised benefits. (ECF No. 1 ¶ 39.)

      In order to be a third-party beneficiary, a plaintiff must show that (1) the intent

to benefit him is clear; (2) the contract imposes a duty on one of the contracting parties

in favor of plaintiff; and (3) the performance of the terms necessarily renders to the

third party a direct benefit intended by the parties to the contract. See Zurich

American Ins. Group v. Wynkoop, 746 N.E.2d 985, 991 (Ind. Ct. App. 2001) (citing

Emmons v. Brown, 600 N.E.2d 133, 134 (Ind. Ct. App. 1992)).

      Plaintiffs allege that they were third-party beneficiaries to the representations

and warranties Haier made to the federal government, to the extent those

representations and warranties concerned Plaintiffs’ employment benefits upon

Haier’s acquisition of BPO. (ECF No. 1 ¶¶ 39-40.) Plaintiffs adduce no evidence of

their third-party beneficiary status, but even assuming that Plaintiffs were intended

third-party beneficiaries during the Haier-BOP acquisition, each plaintiff admitted

at deposition that he lacks personal knowledge of what, if any, representations and

warranties were made to the federal government before the sale was finalized.

Therefore, because Plaintiffs admit that they have no basis for their third-party

beneficiary claim, because they offer no other evidence of the alleged representations

and warranties Haier made to the federal government, and because they fail to



                                           16
submit evidence of a breach of these alleged representations, this claim fails as a

matter of law. (See ECF No. 34-4 at 43:7-14; ECF No. 34-3 at 31:10-13; ECF No. 34-

2 at 49:3-8; ECF No. 34-5 at 106:21-107:1-7.)       Summary judgment in favor of

Defendants is proper.

                d. Breach of Contract

      Plaintiffs base their breach of contract claim on the Job Loss Handbook,

alleging that according to the terms of the Handbook, they were entitled to receive

“equivalent salary continuation” and “layoff benefits” from the last day they worked

until June 15, 2017. (ECF No. 34-5 at 13, 27; ECF No. 34-5 at 117:7-12; ECF No. 59

at 3-4.) Plaintiffs argue that upon the BPO’s closing they should have received the

layoff benefit and salary continuation, in addition to their elected SERO or PCPO

pension benefit, consistent with the promise that employees would receive “90% of

their base wages and unreduced Company benefits through June 15, 2017.” (ECF

No. 34-5 at 53:17-22; ECF No. 34-3 at 18:2-8; ECF No. 34-4 at 17:9-19; ECF No. 34-

12 ¶ 9.) Defendants argue that salaried employees such as Plaintiffs were not entitled

to receive both the layoff benefit and their elected SERO or PCPO pension benefit, as

the “pension plan requires layoff benefits be offset.” (ECF No. 34-13 ¶ 7.)

      Defendants assert that Plaintiffs’ breach of contract claim fails because the Job

Loss Handbook upon which Plaintiffs base this claim, explicitly states: “(1) [the Job

Loss Handbook] is not a contract; (2) it is a summary plan description; (3) the plan

document controls, and (4) [Haier] reserves the right to change, modify, or terminate

the plan at any time.” (ECF No. 33 at 1; 34-9, Ex. 23.) It is well settled that “[t]o



                                          17
recover for a breach of contract, a plaintiff must prove that: (1) a contract existed, (2)

the defendant breached the contract, and (3) the plaintiff suffered damage as a result

of the defendant's breach.” Morris v. Crain, 71 N.E.3d 871 (Ind. Ct. App. 2017).

       In addition, “[i]t is well-settled in Indiana that employment manuals do not

create employment contracts.” Macken v. St. Mary's Med. Ctr. of Evansville, Inc., No.

EV 02-12-C-M/H, 2003 WL 21510534 at *7 (S.D. Ind. June 26, 2003) (citing Orr v.

Westminster Vill. N., Inc., 689 N.E.2d 712, 717 (Ind. 1997)). This is particularly true

where the employment manual contains a disclaimer, as in the present case, stating

that the manual does not create a contract between the employer and the employee.

See Workman v. United Parcel Serv., Inc., 234 F.3d 998, 1000 (7th Cir. 2000) (holding

that “a clear and forthright disclaimer” such as one stating that “this policy book

is not a contract of employment and does not affect your rights as an employee” is “a

complete defense to a suit for breach of contract based on an employee

handbook”); Orr, 689 N.E.2d at 721.

      In this case, the first page of the Job Loss Handbook contained several clear

and forthright disclaimers that provided: (1) “This handbook is part of the summary

plan descriptions for health, life insurance, disability and certain other GE plans or

programs;” (2) “[t]he summary plan descriptions for the plans contain important

information about your benefits under the plans but do not include full details of all

plan provisions;” (3) “[t]his handbook does not create a contract of employment

between the Company and any individual;” and (4) The General Electric Company

reserves the right to terminate, amend, suspend, replace or modify the plans at any



                                           18
time and for any reason. No individual has a vested right to any benefit under a

plan.”    (emphasis added).   (ECF No. 34-9, Ex. 23 at 1.)    Because the Job Loss

Handbook contains a clear disclaimer that it is not an employment contract, it was

not a contract. Additionally, even if the Handbook were a contract, another of the

Handbook’s disclaimers makes it clear that “no individual has a vested right to any

benefit under a plan,” and therefore, Plaintiffs had no vested right to any of the

benefits to which they assert under their breach of contract claim. (ECF No. 34-9, Ex.

23 at 1.) Accordingly, summary judgment for Defendants is proper.

                               IV.    Conclusion

   For all of the foregoing reasons, the Court GRANTS Defendant’s Motion for

Summary Judgment. (ECF No. 32.) Final judgment will be issued separately.



         SO ORDERED.

Date: 3/29/2019



Distribution:

Amanda C. Couture
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
amanda.couture@ogletreedeakins.com

Kenneth B. Siepman
OGLETREE DEAKINS NASH SMOAK & STEWART, P.C. (Indianapolis)
kenneth.siepman@odnss.com

Mark R. Waterfill
ATTORNEY AT LAW
mark@waterfilllaw.com



                                         19
